Order entered March 18, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00162-CV

                               GREYSTAR, LLC, Appellant

                                           V.

                               MELISSA ADAMS, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-12-06022

                                        ORDER
      Appellee Melissa Adam’s motion to file separate appendix is GRANTED as to exhibits

B and C. In all other respects, her motion is DENIED. Exhibits B and C are deemed FILED on

March 18, 2014.


                                                  /s/   MICHAEL J. O’NEILL
                                                        JUSTICE